            Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 1 of 9




                           UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS


JOHN J. GERNETH, Individually and on         No. l:16-cv-II082-DJC
Behalf of All Others Similarly Situated,
                                             CLASS ACTION
                            Plaintiff,
                                             [PROPOSFD] ORDER AND FINAL
          vs.                               JUDGMENT

CHIASMA, INC., et al..

                            Defendants.




4831-8229-0074.VI
            Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 2 of 9




         On the^L       of                    20 i9, ahearing having been held before this Court to
determine: (1) whether the terms and conditions of the Stipulation of Settlement dated February 27,

2019 (the "Stipulation"), are fair, reasonable and adequate for the settlement ofail claims asserted by

the Class against the Defendants in the complaint now pending in this Court under the above caption

(the "Litigation"), including the release of the Released Defendant Parties, and should be approved;

(2) whether judgment should be entered dismissing the complaint on the merits and with prejudice in

favor of the Defendants herein and as against all persons or entities who are Members of the Class

herein who have not timely and validly requested exclusion therefrom; (3) whether to approve the

Plan of Allocation as a fair and reasonable method to allocate the settlement proceeds among the

Members of the Class; (4) whether to grant final certification of the Class for purposes of the

Settlement; (5) whether and in what amount to award Lead Counsel fees and expenses; and (6)

whether and in what amount to award Lead Plaintiff in connection with his representation of the

Class. The Court having considered all matters submitted to it at the hearing and otherwise; and it

appearing that a notice of the hearing substantially in the form approved by the Court was provided

to all individuals and entities, reasonably identifiable, who purchased or otherwise acquired

Chiasma, Inc. ("Chiasma") common stock pursuant or traceable to Chiasma's July 15, 2015 initial

public offering (the "IPO") (the "Class"), as shown by the records compiled by the Claims

Administrator in connection with its providing of the Notice, at the respective addresses set forth in

such records, and that a summary notice of the hearing, substantially in the form approved by the

Court, was published pursuant to the Order Preliminarily Approving Settlement and Providing for

Notice as set forth in the Declaration of Mishka Ferguson, and the Supplemental Declaration of

Mishka Ferguson; and the Court having considered and determined the fairness and reasonableness

of the award of attorneys' fees and expenses requested by Lead Counsel and the request for an award


                                                 -1 -
483l-8229-0074,vl
               Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 3 of 9




to Lead Plaintiff in connection with his representation of the Class pursuant to 15 U.S.C. §77z-

1(a)(4); and all capitalized terms used herein having the meanings set forth and defined in the

Stipulation.

          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

          1.         The Court has jurisdiction over the subject matter of this Litigation, the Lead

Plaintiff, all Class Members, and Defendants.

          2.         For purposes ofthe Settlement only, the Court finds that the prerequisites for a class

action under Federal Rules of Civil Procedure 23(a) and (b)(3) have been satisfied in that: (a) the

number of Class Members is so numerous that joinder of all members thereof is impracticable; (b)

there are questions of law and fact common to the Class; (c) the claims of Lead Plaintiffare typical

of the claims of the Class he seeks to represent; (d) Lead Plaintiff and Lead Counsel have and will

fairly and adequately represent the interests ofthe Class; (e) the questions oflaw and fact common to

the Members ofthe Class predominate over any questions affecting only individual Class Members;

and (f) a class action is superior to other available methods for the fair and efficient adjudication of

the controversy.

          3.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure and for purposes of the

Settlement only, this Court hereby finally certifies this action as a class action on behalf of all

Persons who purchased or acquired common stock issued by Chiasma on or before June 9, 2016,

pursuant or traceable to Chiasma's initial public offering held on or about July 15,2015. Excluded

from the Class are: Defendants, the present and former officers and directors of Defendants,

members of the immediate family of any Individual Defendant and the legal representatives, heirs,

successors or assigns of any of the foregoing, and any entity in which Defendants have or had a




                                                      -2
4831-8229-0074. VI
               Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 4 of 9




controlling interest during the Class Period. Also excluded from the Class are those Class Members

whose requests for exclusion from the Class are hereby accepted by theCourt.'

          4.        Notice of the pendency of this Litigation as a class action and of the proposed

Settlement was given to all Class Members who could be identified with reasonable effort. The form

and method of notifying the Class of the pendency of this Litigation as a class action and of the

terms and conditions of the proposed Settlement met the requirements of Rule 23 of the Federal

Rules of Civil Procedure, Section 27 of the Securities Act of 1933, 15 U.S.C. §77z-1(a)(7), as

amended by the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), due process, and

any other applicable law, constituted the best notice practicable under the circumstances, and

constituted due and sufficient notice to all individuals and entities entitled thereto.

          5.        The Settlement is approved as fair, reasonable and adequate, and in the best interests

ofthe Class. Subject to the terms and provisionsofthe Stipulationand the conditions therein being

satisfied, the parties are directed to consummate the Settlement.

          6.        The Litigation is hereby dismissed in its entirety with prejudice.

          7.        The releases as set forth in ^114.1 -4.4 ofthe Stipulation (the "Releases"), together with

the definitions contained in 1I1[1.1-1.36 relating thereto, are expressly incorporated herein in all

respects. The Releases are effective as of the Effective Date.

          8.        Upon the Effective Date, Lead Plaintiffand each ofthe Class Members who have not

timely opted out ofthe Class ("Class Releasors") are hereby permanently barred and enjoined from

the assertion, institution, maintenance, prosecution, or enforcement against Defendants or any

Released Defendant Parties in any state or federal court or arbitral forum, or in the court of any

foreign jurisdiction, of any and all Released Claims (including Unknown Claims), as well as any


'   As ofthe date ofentry of this Order, there were no requests for exclusion.
                                                      -3-
4831-8229-0074.vl
              Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 5 of 9




other claims arising out of, relating to, or in connection with, the defense, settlement, or resolution of

the Litigation or the Released Claims.

         9.        Upon the Effective Date, Lead Plaintiffshall, and each ofthe Class Members shall be

deemed to have, fully, finally, and forever released, relinquished, and discharged all Released

Claims against the Released Defendant Parties. Lead Plaintiffand each Class Member are bound by

this Judgment, including, without limitation, the release ofclaims as set forth in the Stipulation. The

Released Claims are hereby compromised, settled, released,discharged,and dismissedas againstthe

Released Defendant Parties on the merits and with prejudice by virtue ofthe proceedings herein and

this Order and Final Judgment.

         10.       Upon the Effective Date, each ofthe Released Defendant Parties shall be deemed to

have, and by operation ofthis Judgment shall have, fully, finally, and forever released, relinquished,

and discharged Lead Plaintiff, each and all ofthe Class Members, and Lead Plaintiffs Counsel from

all claims (including Unknown Claims) arising out of, relating to, or in connection with the

institution, prosecution, assertion, settlement, or resolution of the Litigation or the Released

Defendants' Claims.

         11.       Defendants have denied, and continue to deny, any and all allegations and claims

asserted in the Litigation, and Defendants have represented that they entered into the Settlement

solely in order to eliminate the burden, expense, and uncertainties offurther litigation. Neither this

Order and Final Judgment, the Stipulation, nor any of its terms and provisions, nor any of the

negotiations, discussions, or proceedings connected with it, nor any act performed or document

executed pursuant to or in furtherance ofthe Stipulation or the Settlement, nor any ofthe documents

or statements referred to therein, nor any payment or consideration provided for therein, shall be:




                                                  -4-
4831.8229^074.vl
            Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 6 of 9




                    (a)   offered or received against any ofthe Released Defendant Parties as evidence

of, or construed as evidence of, any presumption, concession, or admission by any of the Released

Defendant Parties with respect to the truth ofany fact alleged by Lead Plaintiffor the validity ofany

claim that has been or could have been asserted against any ofthe Released Defendant Parties in the

Litigation or any litigation, or the deficiency of any defense that has been or could have been

asserted in the Litigation or any litigation, or ofany liability, negligence, fault, or other wrongdoing

of any kind by any of the Released Defendant Parties;

                    (b)   offered or received against any ofthe Released Defendant Parties as evidence

of, or construed as evidence of, any presumption, concession, or admission of any fault,

misrepresentation, or omission with respect to any statementor writtendocumentapprovedor made

by any of the Released Defendant Parties, or against Lead Plaintiff or any Member of the Class as

evidence of, or construed as evidence of, any infirmity of the claims alleged by Lead Plaintiff;

                    (c)   offered or received against the Released Defendant Parties, Lead Plaintiff, or

any Member ofthe Class as evidence of, or construed as evidence of, any presumption, concession,

or admissionby any of the Released Defendant Parties, Lead Plaintiff, or any Member ofthe Class

with respect to any liability, negligence, fault, or wrongdoing as against any of the Released

Defendant Parties, Lead Plaintiff, or any Member of the Class in any other civil, criminal, or

administrative action or proceeding, other than such proceedings as may be necessary to effectuate

the provisions of the Stipulation; provided, however, that the Released Defendant Parties, Lead

Plaintiff, and any Member of the Class may refer to it to effectuate the liability protection granted

them hereunder;

                    (d)   offered or received against any ofthe Released Defendant Parties as evidence

of, or construed as evidence of, any presumption, concession, or admission by any of the Released

                                                   -5-
4831-8229-0074.VI
            Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 7 of 9




Defendant Parties that the Settlement Amount represents the amount which could or would have

been recovered after trial;

                    (e)    offered or received against Lead Plaintiff or any Member of the Class as

evidence of, or construed as evidence of, any presumption, concession, or admission by Lead

Plaintiffor any Member ofthe Class that any oftheir claims are without merit, or that any defenses

asserted by the Defendants in the Litigation have any merit, or that damages recoverable in the

Litigation would not have exceeded the Settlement Fund; or

                    (f)    deemed to be, or argued to be or offered or received as evidence of, or

construed as evidence of, any presumption, concession, or admission that class certification is

appropriate in the Litigation, except for purposes of this Settlement.

          12.       Notwithstanding the provisions ofthe preceding paragraph, the Released Defendant

Parties mayfile the Stipulation and/or this Judgment in any action that may be brought against them

in order to support a defense, claim, or counterclaim based on principles of res judicata, collateral

estoppel, release, good faith settlement, judgment bar or reduction, or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

          13.       The Court finds that Chiasma has satisfied its financial obligations under the

Stipulation by causing the $18,750,000 Settlement Fund to be paid.

          14.       The Court finds and concludes that the Lead Plaintiff, Lead Plaintiffs Counsel,

Defendants and Defendants' Counsel have complied with each requirement of Rule 11(b) of the

Federal Rules of Civil Procedure as to any complaint, responsive pleading, dispositive motion, or

other filing.

          15.       Any Plan of Allocation submitted by Lead Counsel or any order entered regarding

any attorneys' fee and expense application shall in no way disturb or affect this Judgment and shall

                                                  -6-
4831-8229-0074.V1
            Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 8 of 9




be considered separate from this Judgment. Separate orders shall be entered regardingapprovalofa

plan of allocation and Lead Counsel's application for an award of attorneys' fees and expenses.

          16.       The Settling Parties are hereby authorized, without further approval of the Court, to

unanimously agree to and adopt in writing such amendments, modifications, and expansions of the

Stipulation, provided that such amendments,modifications, and expansionsofthe Stipulationare not

materially inconsistent with this Judgment, and do not materially limit the rights ofthe Members of

the Class under the Stipulation.

          17.       Any appeal or any challenge affecting the approval of (a) the Plan of Allocation

submitted by Lead Counsel and/or (b) this Court's approval regarding any attorneys' fee and

expense applications shall in no way disturb or affect the finality ofthe other provisions ofthis Order

and Final Judgment nor the Effective Date of the Settlement.

          18.       Jurisdiction is hereby retained over Defendants, the Lead Plaintiff and the Class

Members for all matters relating to the administration, interpretation, effectuation or enforcement of

the Stipulationand this Order and Final Judgment, including any application for fees and expenses

incurred in connection with administering and distributing the settlement proceeds to the Members

of the Class.

          19.       In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, or is terminated pursuant to 117.3 of the Stipulation, l|117.6-7.7 of the

Stipulation shall apply and this Order and Final Judgment shall be rendered null and void to the

extent provided by and in accordance with the Stipulation and shall be vacated and may not be

introduced as evidence or reflected in any action or proceeding by any person or entity, and each

party shall be restored to his, her or its respective position as it existed prior to December 20,2018.




                                                    -7-
4831-8229-0074.vl
            Case 1:16-cv-11082-DJC Document 226 Filed 06/27/19 Page 9 of 9




          20.       Without further order ofthe Court, the parties may agree to reasonable extensions of

time to carry out any of the provisions of the Stipulation.

          21.       Defendants have provided notification to all appropriate federal and state officials

regarding the Settlement as required by 28 U.S.C. §1715.

          22.       This Litigation and all Released Claims are dismissed with prejudice. The partiesare

to bear their own costs, except as otherwise provided in the Stipulation or this Order and Final

Judgment.

          23.       There is no just reason for delay in the entry of this Order and Final Judgment and

immediate entry by the Clerk of the Court is expressly directed.

DATED: vTlhe XI >t)/ ?                                          6)-
                             ^                THE HONORABLE DENISH J. CASPER
                                              UNITED STATES DISTRICT JUDGE




                                                    -8-
4831-8229-O074.VI
